Citation Nr: 0731558	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a nervous 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

1.  An unappealed rating decision in March 1987 denied 
service connection for a nervous condition.  

2.  Evidence received since the March 1987 decision is not 
cumulative of the evidence previously in the record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating 
the claim.

3.  The veteran has a current diagnosis of PTSD.

4.  There is no corroboration of the veteran's claimed in-
service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection a nervous disorder is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2006).

2.  A nervous condition was not incurred in, or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2004, the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  However, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date until March 2006.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, and 
provided the veteran with a VA examination.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


The Claim to Reopen:

By a rating decision of March 1987, the RO denied the 
veteran's claim for entitlement to service connection for a 
nervous condition.  The veteran did not appeal this decision, 
therefore, the March 1987 decision is a final decision.  
38 U.S.C.A. § 7105.  The veteran reopened his claim for 
service connection for a nervous condition and raised a claim 
of service connection for PTSD in July 2004.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the March 1987 final 
decision included the veteran's service medical records, and 
hospital records from Baptist Hospital (July 1984) and 
Charter Rivers Hospital (July 1985).  

In July 2004, the veteran submitted a request to reopen his 
claim for entitlement to service connection for PTSD.  The 
evidence submitted since the March 1987final decision 
includes VA psychiatric records, private treatment records 
from West Pace Ferry Hospital, social security administration 
(SSA) records, and a lay statement from a friend regarding 
the veteran's condition.  

The evidence of record prior to the March 1987 decision 
included a diagnosis of schizophrenia, but did not attribute 
his condition to his military service.  The newly submitted 
evidence includes a psychiatric outpatient record dated July 
2006 indicating bipolar disorder related to his military 
trauma.  These records were not available to the RO prior to 
their March 1987, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a nervous condition.

De Novo Review:

History

The veteran contends that he has a psychiatric condition, to 
include PTSD as a result of his active service.  He 
specifically asserts that his stressors included preparing 
dead bodies for transport back to the United States, and 
witnessing two doctors at the Walter Reed Hospital morgue 
pulling body parts from a body and tossing them into a 
bucket.  

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  A report of medical history as well as his examination 
upon enlistment, both dated February 1968, noted a normal 
psychiatric state.  Separation examination dated June 1971 
noted a normal psychiatric state.  

A November 1971 VA examination in conjunction with a claim 
for service connection for sinusitis noted a normal 
psychiatric state and no personality disorder.

A July 1984 hospital discharge report noted that the veteran 
was admitted for psychiatric treatment.  Upon admission the 
veteran reported a history of two previous breakdowns and was 
extremely confused, out of contact with reality, 
hallucinating, and delusional that he killed his wife.  The 
psychiatrist noted that the veteran was much improved at 
discharge with good insight into his condition, and better 
judgment.  A discharge diagnosis of schizophrenia, 
schizoaffective type was provided.

The veteran was again hospitalized in June and July 1985 for 
bipolar disorder.  A July 1985 discharge report indicated a 
one year history of bipolar disorder with both manic and 
depressed phases.  The report noted that prior to admission, 
the veteran was overactive, unable to sleep, irritable and 
grandiose.  At discharge, his behavior was under control, but 
he appeared hypomanic.  A discharge diagnosis of bipolar 
disorder with manic phase was provided.

An August 1986 hospital report indicated that the veteran's 
family reported that the veteran was "just fine" until his 
first psychiatric episode in 1984, when he was admitted to 
the hospital and diagnosed with schizophrenia.  The 
psychiatrist noted a family history of mental illness.  
Mental status examination revealed the veteran was alert and 
oriented but appeared confused and "spaced out."  
Concentration was decreased and reaction time was increased.  
His affect was flat and depressed, and his thinking was 
concrete but vaguely paranoid.  During his hospital stay, the 
veteran had two acute but brief psychotic episodes.  A 
discharge diagnosis of borderline personality disorder with 
schizotypal traits was provided. 

Treatment records from the veteran's primary psychiatrist, 
Dr. R.L.B., dated November 1985 through March 2004, reflect 
treatment for the veteran's psychiatric condition.  A 
September 1986 treatment note indicated that the veteran 
complained of sleep disturbance due to handling bodies while 
in Germany during service.  

A July 1997 discharge report indicated that upon admission 
the veteran had significant depression and disorganized 
thought processes with paranoid ideation.  
His diagnosis upon discharge was bipolar disorder, mixed with 
psychosis. 

A February 1999 disability examination revealed fluent, 
coherent speech, at normal rate, volume, and tone.  His 
affect was euthymic and there was no indication of emotional 
lability.  There was no evidence of current suicidal or 
homicidal ideation, plan, or intent.  The examiner noted a 
military history and that the veteran denied combat 
experience.  A diagnosis of bipolar disorder was provided.  

A May 1999 letter from the veteran's primary psychiatrist, 
Dr. R.L.B., noted that the veteran had bipolar disorder as 
well as several hospitalizations over the years for his 
condition.  A September 1999 letter from Dr. R.L.B., 
indicated that the veteran was first hospitalized and treated 
for psychiatric problems in 1985 and 1986, and manifested 
symptoms consistent with schizophrenia and bipolar disorder.  
The psychiatrist noted that the veteran had increasingly 
become less functional occupationally and socially.  He also 
stated that the veteran continued to exhibit symptoms 
including paranoid ideation, confused thought processes, and 
periods of depression.  

The veteran also submitted VA outpatient records dated May 
2003 through June 2004.  These records reflect treatment for 
bipolar affective disorder.  

A June 2004 statement from registered nurse Q.P., noted that 
the veteran was treated for severe depression in December 
1974, but that treatment records are unavailable for review.

The veteran submitted numerous statements outlining his 
claimed stressors.  In a statement dated July 2004, the 
veteran stated his first experience with a dead corpse was 
when he was sent to the morgue at Walter Reed Hospital to 
collect information, where he witnessed two doctors pulling 
body parts from a dead body.  His second stressor reported 
was being forced to pack dead bodies in Germany for shipment 
back to the United States.  In his notice of disagreement, 
the veteran reiterated his stressors.  In his VA Form 9, the 
veteran reported a third stressor that occurred on a flight 
to his base in Germany.  He alleged that he experienced a 
near-death experience when the plane almost crashed into two 
smoke stacks due to limited visibility.

The veteran also submitted a statement from a friend dated 
June 2006.  The veteran's friend testified that he got to 
know the veteran well in the early 1970s.  The friend 
indicated that the veteran's wife told him about the 
veteran's mood swings, and in the mid 1980's that he 
discovered the veteran was under treatment for a psychiatric 
condition.  He also reported that he employed the veteran for 
a short while, but eventually, the veteran could not handle 
the job due to inability to follow simple directions and 
difficulty completing his job.  He also stated that once the 
veteran went missing and was found confused and disoriented 
in the woods.

The veteran also submitted VA outpatient records dated 
December 2004 through October 2006.  A July 2006 report 
relates that the veteran receives treatment for his bipolar 
disorder which is due to military trauma, bagging bodies in 
Germany.  A record dated October 2006 indicated that the 
veteran reported military trauma resulting from bagging 
bodies during his active service.  The veteran also reported 
that he had years of nightmares, flashbacks, intrusive 
thoughts, irritability, anger, relationship problems, and 
inability to maintain jobs.  The examining psychiatrist noted 
that the veteran currently had a claim for PTSD pending with 
the VA.  Basing his opinion on the information the veteran 
provided in his statement in support of the claim as well as 
information contained in the June 2006 letter from his 
friend, the examiner opined that the veteran's military 
trauma affected his mood, sleep, relationships, finances and 
thinking.  The examiner noted that these symptoms met the 
full DSM-IV criteria.  The psychiatrist also stated that the 
veteran discussed his military trauma for many years but the 
focus of his past treatment had been for bipolar disorder.  
The VA psychiatrist provided a diagnosis of PTSD and bipolar 
disorder and assigned a GAF score of 48.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as a psychosis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric condition.  A 
review of the veteran's service medical records shows no 
complaints or findings indicative of any psychiatric problems 
during service or at separation.  The report of the veteran's 
1971examination prior to separation shows that the veteran 
was evaluated as psychiatrically normal.  

There is no evidence of a psychiatric disorder in service.  
There is also no competent medical evidence of record showing 
that a psychosis was manifested to a compensable degree 
within one year of the veteran's separation from service; 
therefore, it is not presumed that a psychosis, was incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

The first documentation of any psychiatric problem was a 
diagnosis of schizophrenia, schizoaffective type after a 
psychiatric hospitalization in July 1984, approximately 14 
years after service.  Moreover, an August 1986 
hospitalization report indicated that the veteran's family 
described the veteran as "just fine" until his 1984 
hospitalization.  Subsequent records show diagnosis of 
depression and bipolar disorder.

There has been no competent medical evidence submitted 
showing a causal nexus between any aspect of the veteran's 
period of service and any psychiatric condition present since 
1984.  The Board notes that private medical reports in 2006 
states that the veteran's current psychiatric disorder is 
related to service trauma, bagging dead bodies, as well as 
other stressors reported by the veteran.  The Board finds 
that these medical statements cannot serve to establish a 
nexus between the veteran's current psychiatric disorders and 
service, as these statements were based on uncorroborated 
history provided by the veteran.  In other words none of the 
stressors reported by the veteran has been verified.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Given the foregoing, the physician's finding that the 
veteran's current psychiatric diagnoses are related to the 
veteran's claimed unsubstantiated service trauma cannot be 
found to be probative.  

Thus, the Board must conclude that there is no probative 
evidence showing that the veteran currently has a psychiatric 
disorder, not including PTSD, which is related to service.  
As such, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The claim of service connection for PTSD will be discussed 
below.

PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not contend and the evidence does not show 
that the veteran was engaged in combat with the enemy.  The 
veteran has a MOS of medical clerk noted in his service 
personnel records.  The veteran did not receive any medals 
indicating combat experience.  Additionally, the veteran's 
service personnel records indicate that he served in Germany.  

The record contains a diagnosis of PTSD which is related to 
the veteran's reported service stressors.  See private 
medical reports from July and October 2006.  The 
determinative factor in the instant case is whether the 
veteran has submitted evidence which corroborates his service 
stressors.

The veteran submitted numerous statements outlining his 
claimed stressors.  In a statement dated July 2004, the 
veteran stated his first experience with a dead corpse was 
when he was sent to the morgue at Walter Reed Hospital to 
collect information, where he witnessed two doctors pulling 
body parts from a dead body.  His second stressor reported 
was being forced to pack dead bodies in Germany for shipment 
back to the United States.  In his notice of disagreement, 
the veteran reiterated his stressors.  In his VA Form 9, the 
veteran reported a third stressor that occurred on a flight 
to his base in Germany.  He alleged that he experienced a 
near-death experience when the helicopter he was riding on 
almost crashed into two smoke 
stacks due to limited visibility.  

None of the aforementioned stressors have been corroborated 
by the evidence of record, including the veteran's service 
medical records.  The Board observes that the veteran has not 
provided the specific information necessary which would allow 
VA to assist him in verifying his claimed stressors.

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a nervous condition has been 
received, to this extent only the appeal is granted.

Service connection for a nervous condition is denied.

Service connection for PTSD is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


